EXHIBIT 10.2.20

 

 

1250 N. Arlington Heights Road

Suite 500

  Itasca, IL 60143   Tel: 630-647-1400   Fax: 630-285-0191

EMPLOYMENT AGREEMENT

This Employment Agreement is entered into on this 1st day of January, 2008 (this
“Agreement’) by and between AIRCELL LLC, 1250 N. Arlington Heights Road, Suite
500, Itasca Illinois, 60143 (the “Company’), and MARGUERITE M. ELIAS, [***]
(“Executive’) Upon occurrence of the Effective Date (as defined below), this
Agreement shall supersede and replace all other agreements, whether oral or
written, related to the terms of Executive’s employment with the Company.
Certain capitalized terms used herein have the meanings given to them in
Section 19 hereof.

AGREEMENT:

In consideration of the mutual covenants contained herein, the parties agree as
follows:

1.    Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment, upon the terms and conditions set forth herein,
and agrees to perform duties as assigned by the Board of Directors of AC Holdco
LLC (the “Board of Directors”).

2.    Capacity and Duties. As of the Effective Date (1/1/2008), Executive shall
be employed by the Company as its Senior Vice President and General Counsel.
During Executive’s employment with the Company, Executive shall perform the
duties and bear the responsibilities commensurate with Executive’s position and
shall serve the Company faithfully and to the best of Executive’s ability, under
the direction of the Company’s President & Chief Executive Officer. Executive’s
actions shall at all times be such that they do not discredit the Company or its
products and services, and Executive shall not engage in any business activity
or activities that require significant personal services by Executive or that,
in the sole judgment of the Company, may conflict with the proper performance of
Executive’s duties hereunder. Executive shall devote all Executive’s working
time, working attention, and working energies to the business of the Company.

3.    Compensation.

(a)    Base Salary. The Company shall pay to Executive as base compensation for
all of the services to be rendered by Executive under this Agreement a salary at
the rate of $220,000.00 per annum (the “Base Salary”, payable in accordance with
such normal payroll practices as are adopted by the Company from time to time,
subject to withholdings for federal, state and local taxes, FICA and other
withholding required by applicable law, regulation or ruling. In addition,
Executive shall be eligible for an annual bonus with a target of thirty percent
(30%) of Base Salary. The amount of such annual bonus, if any, shall be decided
by the Chief Executive Officer, subject to the approval of the Board of
Directors and shall be based upon achievement of both personal and corporate
objectives. The Base Salary shall be reviewed by the Chief Executive Officer at
least annually. Unless the Company and Executive mutually agree otherwise,
Executive’s annual salary shall not be reduced by more than ten percent (10%) of
Executive’s then current Base Salary unless as part of an overall compensation
reduction at the Company that impacts salaries of all executives of the Company.



--------------------------------------------------------------------------------

(b)    Reimbursement of Expenses, Company Facilities. The Company shall pay or
reimburse Executive for all reasonable, ordinary and necessary travel and other
expenses incurred by Executive in the performance of Executive’s obligations
under this Agreement, in accordance with the Company’s travel and expense
reimbursement policies for management employees. The Company shall provide to
Executive, at the Company’s principal place of business, the necessary office
facilities and equipment to perform Executive’s obligations under this Agreement

(c)    Relocation Benefits. N/A

(d)    Vacation and Personal Time Off. Executive shall be entitled to personal
time off consistent with the Company’s policy as in effect on December 31, 2007,
and to a minimum of four (4) weeks of vacation per year.

(e)    Benefits. Executive shall be eligible to participate in all normal
company benefits including the Company’s 401(k), retirement, medical, dental and
life and disability insurance plans and programs in accordance with the terms
thereof.

(f)    Directors and Officers Insurance. Customary officers and directors’
liability insurance shall be obtained and maintained by the Company for
reasonable and customary coverage of the Company and Executive, at no cost to
Executive.

(g)    Long Term Incentive Plan. Executive shall be entitled to receive .075%
(125,000 units) of Profit Participation Shares pursuant to the Company’s
standard terms and conditions as set forth in the grant notice and AC Management
LLC’s Limited Liability Company Agreement (“LLC Agreement’) (collectively the
“Long Term Incentive Plan”). Subject to Executive’ s continued employment
hereunder, 1/16 of the Profit Participation Shares shall vest upon grant, with
the balance vesting in fifteen equal quarterly installments beginning March 7,
2008 and ending September 7, 2011. The Profit Participation Shares shall be
subject to full acceleration upon a “Change in Control’ as defined in the LLC
Agreement.

4.    Confidentiality; Ownership of Confidential Information and Inventions.

(a)    Receipt of Confidential Information. Executive’s employment by the
Company creates a relationship of confidence and trust between Executive and the
Company with respect to certain information applicable to the business of the
Company and its clients or customers. Executive acknowledges that during
Executive’s employment by the Company and as a result of the confidential
relationship with the Company established thereby, Executive shall be receiving
Confidential Information and that the Confidential Information is a highly
valuable asset of the Company.

(b)    Nondisclosure. During Executive’s employment with the Company and at all
times thereafter, regardless of the reason for the termination of such
employment, Executive shall retain in strict confidence and shall not use for
any purpose whatsoever or divulge, disseminate, or disclose to any third party
(other than in the furtherance of the business purposes of the Company and with
the Company’s prior written consent) all Confidential Information, all of which
is deemed confidential and proprietary.

(c)    Disclosure. Executive shall inform the Company promptly and fully of all
Inventions by a written report, setting forth in detail a description of the
Invention, the procedures used and the results achieved. Executive shall submit
a report upon completing any studies or research projects undertaken on the
Company’ s behalf, whether or not Executive believes that project has resulted
in an Invention. Executive agrees to keep and maintain adequate and current
records (in the form of notes, sketches, drawings and in any other form that may
be required by the Company) of all Inventions, which records shall be available
to and remain the sole property of the Company at all times.



--------------------------------------------------------------------------------

(d)    Ownership; Cooperation. All Confidential Information and Inventions shall
be and remain the sole property of the Company. Executive promptly shall execute
and deliver to the Company any instruments deemed necessary by it to effect
disclosure and assignment of all Inventions to the Company including, without
limitation, assignment agreements satisfactory to the Company. Upon request of
the Company, during and after Executive’s employment with the Company, Executive
shall execute patent, copyright, trademark, mask work or other applications and
any other instruments deemed necessary by the Company for the prosecution of
such patent applications or the acquisition of letters patent or registration of
copyrights, trademarks or mask works in the United States and foreign countries
based on such Inventions; provided, however, that if Executive incurs any
expenses in connection with the foregoing obligation after Executive’s
employment with the Company is terminated, the Company shall compensate
Executive at a reasonable rate for the time actually spent by Executive at the
Company’s request in satisfying such obligation.

(e)    Works for Hire. To the extent the Inventions consist of original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of Executive’s employment and which are protectable by copyright,
Executive acknowledges that all such original works of authorship are “works for
hire” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101).

5.    Covenants-Not-to-Compete. In consideration of Executive’s continued
employment as an executive of the Company and in consideration of the Company’s
obligations contained in this Agreement, including, without limitation, its
agreeing to grant the Profit Participation Shares described in Section 3(g) and
pay severance benefits in the circumstances specified in Section 9(a), and
because Executive shall have access to Confidential Information, including,
without limitation, Trade Secrets, Executive hereby covenants as follows:

(a)    Covenants. Without the prior written consent of the Board, (x) during
Executive’s employment with the Company and (y) for one (1) year after leaving
the employment of the Company, whether voluntarily or involuntarily, Executive
shall not directly or indirectly, personally, by agency, as an employee, officer
or director, through a corporation, partnership, limited liability company, or
by any other artifice or device:

(i)    Own, manage, operate, control, work for, provide services to, employ,
have any financial interest in, consult to, lend Executive’ s name to or engage
in any capacity in any enterprise, business, company or other entity (whether
existing or newly established) engaged in a Competitive Business, whether in
anticipation of monetary compensation or otherwise;

(ii)    Hire, solicit or otherwise induce any current or former employee of the
Company or any of its Affiliates to terminate his or her employment with the
Company or such Affiliate or to engage in any Competitive Business, or
intentionally interfere with the relationship of the Company or any of its
Affiliates with any such employee or former employee;

(iii)    Solicit or service in any way in connection with or relating to a
Competitive Business, on behalf of Executive or on behalf of or in conjunction
with others, any supplier, client or customer, or prospective supplier, client,
or customer, who has been solicited or serviced by the Company or any of its
Affiliates; or



--------------------------------------------------------------------------------

(iv)    Assist others in doing anything prohibited by clause (i), (ii) or
(iii) above; in each case anywhere in the United States. The covenants in this
Section 5(a) shall be specifically enforceable. However, the covenants in this
Section 5(a) shall not be construed to prohibit the ownership of not more than
one percent of the equity of any publicly-held entity engaged in direct
competition with the Company, so long as Executive is not otherwise engaged with
such entity in any of the other activities specified in Section 5(a)(i) through
(iv) above.

(b)    Severability of Covenants. For purposes of this Section 5, Executive and
the Company intend that the covenants contained in Section 5 shall be construed
as separate covenants, one for each activity and each geographic area. If one or
more of these covenants are adjudicated to be unenforceable, such unenforceable
covenant shall be deemed eliminated from this Section 5 to the extent necessary
to permit the remaining separate covenants to be enforced.

(c)    Acknowledgment. Executive acknowledges that the covenants made by
Executive in this Agreement are intended to protect the legitimate business
interests of the Company and not to prevent or interfere with Executive’ s
ability to earn a living.

6.    Injunctive Relief; Legal Fees. If Executive violates any of the provisions
of Section 4 or 5 hereof (the “Applicable Sections’’), the Company shall be
entitled to seek and, if awarded by a court or arbitrator, obtain immediate and
permanent injunctive relief in addition to all other rights and remedies it may
have, it being agreed that a violation of the Applicable Sections would cause
the Company irreparable harm, and the damages which the Company would sustain
upon such violation are difficult or impossible to ascertain in advance. If the
Company takes legal action to enforce the covenants contained in the Applicable
Sections, or to enjoin Executive from violating the Applicable Sections, as part
of its damages, the prevailing party shall be entitled to recover its reasonable
legal costs and expenses for bringing and maintaining any such action from the
losing party.

7.    No Conflict. Executive represents and warrants to the Company that
Executive’s employment with the Company will not violate any other agreement or
arrangement Executive has or may have had with any other former employer.
Executive covenants that under no circumstances shall Executive disclose to the
Company or use for the benefit of the Company any confidential or proprietary
information of any former employer or other third party, and Executive shall
hold all such information in confidence, and shall comply with the terms of any
and all applicable agreements between Executive and the third party with respect
to such information.

8.    Termination. Executive and the Company each acknowledge that either party
has the right to terminate Executive’s employment with the Company at any time
for any reason whatsoever, with or without cause, pursuant to the following:

(a)    Termination by the Company Without Cause. Upon thirty (30) days’ written
notice to Executive, or at the Company’ s discretion, pay in lieu of notice;

(b)    Disability. Upon thirty (30) days’ written notice to Executive, or at the
Company’s discretion, pay in lieu of notice, if Executive is prevented from
performing Executive’ s duties by reason of illness or incapacity for a
continuous period of 120 days;

(c)    Death. Immediately upon the death of Executive; or



--------------------------------------------------------------------------------

(d)    Termination by the Company for Cause. Immediately upon a showing of
“Cause”, which for purposes of this Agreement shall mean Executive’s (1) willful
gross misconduct or gross or persistent negligence in the discharge of her
duties; (2) act of dishonesty or concealment; (3) breach of her fiduciary duty
or duty of loyalty to the Company; (4) a material breach of Section 4 or 5
hereof; (5) any other material breach by Executive of this Agreement, which
breach has not been cured by Executive within thirty (30) days after written
notice of such breach is given to Executive by the Company; (6) commission of
repeated acts of substance abuse which are materially injurious to the Company;
(7) commission of a criminal offense involving money or other property of the
Company (excluding traffic or other similar violations); or (8) commission of a
criminal offense that would, if committed in the State of Colorado, constitute a
felony under the laws of the State of Colorado or the United States of America.

(e)    Voluntary Resignation. Executive may terminate Executive’s employment
under this Agreement upon thirty (30) days’ written notice to the Company. The
Company, at its discretion, may waive the thirty (30) day notice requirement,
and in such event shall be required to make any payments in lieu of notice.

9.    Termination Benefits.

(a)    Termination by the Company Without Cause. If Executive is terminated
under Section 8(a), and upon execution of a separation agreement containing a
general release of all claims against the Company, the Company shall pay
Executive an amount equal to Executive’s Base Salary under Section 3(a) at the
time of such termination as follows: (i) If Executive’s employment is terminated
pursuant to Section 8(a) during the 1st two years of employment, Executive shall
be paid for a period of six (6) months; and (ii) if Executive’s employment is
terminated pursuant to Section 8(a) after the second year of employment,
Executive shall be paid for a period of one (1) year (each of (i) and (ii) a
“Severance Payment” The Severance Payment shall be payable in installments, by
direct deposit, in accordance with the Company’s normal payroll practices. In
addition, during any Severance Payment period, should Executive timely elect to
continue coverage pursuant to COBRA, the Company agrees to reimburse Executive
for the COBRA premiums due to maintain health insurance coverage that is
substantially equivalent to that which he received immediately prior to
Executive’s termination. The Company shall also pay Executive (i) any salary
earned but unpaid prior to termination and all accrued but unused personal time,
(ii) any business expenses incurred but not reimbursed as of the date of
termination and (iii) any award under the annual bonus program referred to in
Section 3(a) that has been approved by the Chief Executive Officer and the
Company’s Board of Directors but not paid prior to termination

(b)    Other Termination. In all other cases, the Company’s obligation to make
payments hereunder shall cease upon such termination, except the Company shall
pay Executive (i) any salary earned but unpaid prior to termination and all
accrued but unused personal time, (ii) any business expenses incurred but not
reimbursed as of the date of termination and (iii) any award under the annual
bonus program referred to in Section 3(a) that has been approved by the Chief
Executive Officer and the Company’s Board of Directors but not paid prior to
termination.

(c)    Survival of Obligations. Executive’s obligations pursuant to Sections 4
and 5 shall survive the expiration of the term of Executive’s employment under
this Agreement or any early termination thereof.



--------------------------------------------------------------------------------

(d)    Returns. Upon termination of Executive’s employment under this Agreement,
or as otherwise requested by the Company, immediately upon the Company’s
request, Executive shall return to the Company all of the Company keys, credit
cards, product samples, records, data, notes, reports, proposals, lists of
existing and proposed customers, correspondence, specifications, drawings,
blue-prints, sketches, materials, equipment, other documents or property,
together with all copies thereof belonging to the Company, its successors or
assigns, and all Confidential Information (in all media) in Executive’s
possession or under Executive’s control.

10.    Notices. All notices, reports, records or other communications which are
required or permitted to be given to the parties under this Agreement shall be
sufficient in all respects if given in writing and delivered in person, by
telecopy, by overnight courier, or by registered or certified mail, postage
prepaid, return receipt requested, to the receiving party at the address listed
on the first page of this Agreement, or to such other address as such party may
have given to the other by notice pursuant to this Section 10. In the case of
any such communications to the Company, such communications shall also be
delivered to the Board of Directors. Notice shall be deemed given on the date of
delivery, in the case of personal delivery or telecopy, or on the delivery or
refusal date, as specified on the return receipt, in the case of overnight
courier or registered or certified mail.

11.    Further Assurances. The parties shall cooperate fully with each other and
execute such further instruments, documents and agreements, and shall give such
further written assurances, as may be reasonably requested by one another to
better evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intent and purposes of this Agreement.
Without limiting the generality of the foregoing, Executive shall cooperate
fully in assisting the Company to comply with contractual obligations of the
Company to third parties regarding Inventions, Trade Secrets and copyrights.

12.    Waiver of Breach. A waiver by the Company of a breach of any provision of
this Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive.

13.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois. Any action pursuant to
Section 4 or 5 above may be brought in the Courts in the State of Illinois, and
by execution of this Agreement, Executive irrevocably submits to such
jurisdiction.

14.    Arbitration.

(a)    Any dispute arising in com1ection with this Agreement or Executive’s
employment with the Company, except for equitable or injunctive actions pursuant
to Section 4 or 5 above, or claims by Executive for workers’ compensation,
unemployment compensation or benefits under a Company benefits plan, shall be
submitted to final and binding arbitration. Judgment upon any award rendered by
arbitration may be entered in any court having jurisdiction thereof.

(b)    The arbitrator shall be selected by the mutual agreement of the parties.
Any arbitrator selected shall be a professional having at least ten years of
experience in labor or employment related practice areas. If the amount in
dispute exceeds $250,000, the parties shall select, by mutual agreement, a panel
of three arbitrators, rather than one arbitrator, to resolve the dispute.



--------------------------------------------------------------------------------

(c)    The arbitration shall be conducted in Chicago, Illinois (unless the
corporate headquarters of the Company shall have been moved to another location,
in which case the arbitration shall be conducted in such location). Reasonable
discovery shall be permitted as determined by the arbitrator or arbitrators.
Both parties to an arbitration shall have the right to be represented by
counsel. The attorneys’ fees and costs of the arbitrator and arbitration
proceedings are to be shared equally between the parties, and all other costs
and attorneys’ fees are to be paid by the party incurring such costs and fees.

(d)    Except as otherwise provided herein, this arbitration procedure is the
exclusive remedy for any contractual, non-contractual or statutory claim of any
kind, including claims arising under federal, state and local statutory law,
including, but not limited to, the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;
the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Colorado Anti-Discrimination Act of 1957, C.R.S. § 24-34-401 et seq.; the
Colorado Wage Payment Act, C.R.S. §8-4-100 et seq.; and common law or equitable
claims alleging breach of contract, defamation, fraud, outrageous conduct,
promissory estoppel, violation of public policy, wrongful discharge or any other
tort, contract or equitable theory. Executive agrees to exhaust any and all
internal dispute resolution procedures established by the Company prior to
pursuing arbitration under this Agreement.

15.    Severability. If any provision of this Agreement shall be held by any
Court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect, but the enforceability of all other
provisions of this Agreement shall be unimpaired.

16.    Binding Agreement. Executive shall not delegate or assign any of
Executive’s rights or obligations under this Agreement. All of the terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by Executive, the Company and the Company’s successors and
assigns; provided, however, that the Company may not assign this Agreement to
any other person or entity without the prior written consent of Executive except
(a) to AC HoldCo LLC or (b) in connection with a sale, assignment or other
transfer by the Company of all or a substantial portion of its assets or
business, in each of which events assignment of this Agreement is expressly
permitted without the consent of Executive.

17.    Merger; Amendment. This Agreement sets forth the entire understanding of
the parties with respect to the subject matter hereof and no other statement,
representation, warranty or covenant has been made by either party except as
expressly set forth herein. This Agreement may be amended at any time, provided
that such amendment is in writing and is signed by each of the parties.

18.    Nature of Employment. EXECUTIVE IS EMPLOYED WITH THE COMPANY FOR NO
SPECIFIC TERM OF EMPLOYMENT AND IS EMPLOYED AT THE WILL OF THE COMPANY. NOTHING
IN THIS AGREEMENT SHALL IN ANY WAY RESTRICT EXECUTIVE’S RIGHT OR THE RIGHT OF
THE COMPANY TO TERMINATE EXECUTIVE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR
FOR NO REASON, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE.

19.    Definitions. In addition to terms defined above and elsewhere in this
Agreement, the following terms shall have the meanings set forth below:

‘‘Affiliate” means (i) any parent or subsidiary of the Company and (ii) any
person or entity that directly or indirectly one or more intermediaries,
controls, is controlled by or is under common control with, the Company. For
purposes definition, the terms “controls,” “is controlled by” or “is under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise.



--------------------------------------------------------------------------------

“Air-to-Ground Communication” means (i) data and/or voice communications
directly or indirectly between an aircraft and the ground, including
communications between an aircraft and the ground transmitted in whole or in
part by satellite and/or voice communications within an aircraft, including all
communications to or from the cabin and/or the cockpit aircraft, (iii) any and
all related products and services and (iv) any and all products and services
directly supportive thereof. For the avoidance of doubt, Air-to-Ground
Communications does not include communications by satellite that does involve
communication to or from an aircraft.

“Competitive Business” means any business engaged in (i) providing Air-to-Ground
Communications, (ii) assembling, manufacturing, installing or selling equipment
involved in or relating to Air-to-Ground Communications or (iii) any business or
activities that are substantially in competition with any other businesses in
which the Company or any of Affiliates engages in during Executive’s employment
or is actively contemplating entering into during Executive’s employment. For
purposes of this Agreement, in the event that a Competitive Business includes an
organization with separate and distinct business units, to the extent possible,
and upon the written approval of the Company, the term Competitive Business may
be limited to only those business units(s) or persons of the Competitive
Business that are in, related to or become engaged in, or related to the
business of Air-to-Ground Communications.

“Confidential Information” means all information relating to the Company, its
Affiliates and their respective customers and suppliers considered by the
Company or its Affiliates to be confidential and proprietary including, without
limitation business plans, research, development and marketing strategies,
customer names and lists, product and service prices and lines, processes,
designs, formulae, methods, financial information, costs and supplies and
(b) the Trade Secrets (as defined below). Confidential Information may include
information which has been acquired or created by Executive or has otherwise
become known to Executive through Executive’s employment with Company.
Confidential Information may also include information belonging to the Company’s
clients, customers or suppliers. “ Confidential Information” shall not include
the foregoing that is or becomes (i) in the public domain other than through
acts by Executive, (ii) already lawfully in Executive’s possession at the time
of disclosure by the Company as evidenced by Executive’s written records,
(iii) disclosed to Executive by a third party who is not prohibited from
disclosing the information pursuant to any fiduciary, contractual or other duty
to any person or (iv) required by law, rule, regulation or court order to be
disclosed.

“Effective Date” means January 1, 2008.

“Existing Proprietary Rights” means all inventions, original works of
authorship, developments, improvements and secrets that Executive has, alone or
jointly with others, made, conceived, developed or reduced to practice or caused
made, conceived, developed or reduced to practice prior to the Effective Date,
whether or not patentable or registrable under patent, copyright or similar
statutes, a list of which is attached to this Agreement as Exhibit A.

“Inventions” means discoveries, concepts, ideas, methods, formulae, techniques,
developments, know-how, inventions and improvements, whether or not patentable
or registrable under patent, copyright or similar statutes, conceived of or m
Executive at any time, whether before, during or after business hours, or with
the use of the Company’s facilities, materials or personnel, either solely or
jointly with others after the Effective Date and during Executive’s employment
by the Company and if based on or related to the Company’s business, including,
without limitation, existing and planned products and services and future
products and services of the Company and its Affiliates.

“Trade Secrets” means any and all technology and information relating to the
Company’s and its Affiliates’ business or their respective patents, methods,
formulae, software, know-how, designs, products, processes, services, research
develop inventions, systems, engineering and manufacturing which have been
designated as secret or confidential or are the subject of efforts that are
reasonable under the circumstances to maintain their secrecy or confidentiality
and which are sufficiently secret to derive economic value, actual or potential,
from not being generally known to other persons.



--------------------------------------------------------------------------------

The parties have executed this Agreement on the date first above written,
effective as of the Effective Date.

 

COMPANY:     EXECUTIVE: AIRCELL LLC       Date:   /s/ Jack Blumenstein     Date:
  /s/ Marguerite M. Elias Name:   Jack Blumenstein     Name:   Marguerite M.
Elias   President and Chief Executive Officer      



--------------------------------------------------------------------------------

EXHIBIT A

Existing Proprietary Rights

None.